Citation Nr: 1202646	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  00-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for peptic ulcer disease. 


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This issue was previously remanded for further development in October 2001, April 2003, and May 2004.  

The Veteran was scheduled for two hearings before a Veterans Law Judge at the RO, in August 2001 and August 2003.  The Veteran requested that the August 2001 hearing be postponed.  Therefore, the case was remanded to afford the Veteran his requested hearing.  However, he failed to appear for the scheduled hearing in August 2003, and there has been no request to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and the majority of the electronic documents are notices not relevant to the issue on appeal.  The sole document that is pertinent to this appeal that was not already in the paper claims file has been printed out and associated with the paper claims file.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Unfortunately, still further development is necessary for a fair adjudication.  Accordingly, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the most recent Board remand, the RO was directed to ensure that the Veteran had been afforded proper notice concerning his claim and to obtain outstanding VA and private treatment records dated from October 2000 forward (after receiving necessary authorization from the Veteran).  The Veteran did not provide authorization for any private records in response to the July 2004 notice later.  He also indicated in a May 2006 form that he had no other evidence in support of his claim.  The last communication from the Veteran's attorney concerning this claim was also received in 2006.  The Board notes that this was over five years ago.

In the October 2011 supplemental statement of the case (SSOC), the RO indicated that VA treatment records from Montgomery and Birmingham dated from October 2000 through September 2011 had been reviewed online.  However, such records have not been associated with either the paper claims file or the Veteran's virtual VA claims file.  As such, they are not available for the Board's review.

Additionally, the Veteran was last afforded a VA examination in connection with his claim in November 2002, over nine years ago.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Moreover, the rating criteria for peptic ulcer specifically reference the frequency of certain symptomatology within a one-year period.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999 & 2011).   

For the above reasons, the case must be remanded to associate any outstanding VA treatment records with the claims file and afford the Veteran a contemporaneous VA examination.  Further, the Veteran should be afforded another opportunity to identify any pertinent outstanding private records, and reasonable efforts should be made to obtain them if the necessary authorization is received.

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper claims file any VA treatment records dated from October 2000 forward, specifically to include any records from Birmingham or Montgomery.  Also, provide the Veteran an opportunity to identify any pertinent outstanding private records, and to complete an authorization form (VA Form 21-4142) for any non-VA provider.  If the necessary authorization is received, make reasonable efforts to obtain any identified records.  If any VA or private records cannot be obtained after making appropriate efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current severity of his disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should measure and record the frequency and severity of any symptomatology associated with the Veteran's peptic ulcer disease.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a SSOC to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby notified that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

